Citation Nr: 1231620	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-20 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a low back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1965 to July 1965.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the Department of Veterans Affairs (VA) New Orleans, Louisiana Regional Office (RO). 

The Veteran presented testimony at a video-conference hearing chaired by a Veterans Law Judge in October 2011.  A transcript of the hearing has been associated with the claims folder.

In a November 2011 decision, the Board reopened the Veteran's low back claim and remanded it for further development.  

In June 2011, the Veteran filed a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  To date, no decision has been issued on that claim.  Thus, the issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran previously offered testimony before a member of the Board in an October 2011 hearing.  The Board member who conducted that hearing has since retired.

Pursuant to VA regulation, the member who conducts a hearing shall participate in the final decision of the claim.  38 C.F.R. § 20.707 (2011).  The Veteran was sent a letter in August 2012 informing him that the member who had conducted his hearing was no longer with the Board.  This same letter offered him the opportunity to again present testimony before a member of the Board.  The Veteran has indicated in September 2012 correspondence that he wishes to attend a new hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for either a Video Conference hearing or a Travel Board hearing at the New Orleans, Louisiana RO, whichever is first available.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

